                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

JERMOND KING,                                         )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 1:18-cv-00796-SEB-MJD
                                                      )
HEADY Sgt.,                                           )
MCGRAFF,                                              )
MARLA COOK,                                           )
TRINA RANDALL,                                        )
GEO GROUP INC.,                                       )
                                                      )
                              Defendants.             )

                      Order Granting Plaintiff’s First Motion to Compel

       On January 14, 2019, plaintiff Jermond King filed his first motion to compel, dkt. [44],

requesting that the Court order the defendants to produce documents responsive to his Request for

Production Nos. 6 and 13-16.

       Mr. King’s Request for Production No. 6 requests documents relating to “[a]ll lawsuits

filed against and served upon current and former GEO Group, Inc. employees at the New Castle

Correctional Facility, during the last five (5) years, which alleged they failed to protect a

prisoner(s) from (an)other prisoner(s).” Dkt. 44-1 at 2. The defendants’ full response is:

       Objection. The request is overly broad, burdensome, and irrelevant to the
       allegations the Plaintiff has raised against these Defendants. Moreover, the mere
       fact that a lawsuit has been filed against any former or current GEO employee is
       irrelevant to the claims of the Plaintiff herein. Finally, to the extent any such
       lawsuit(s) exist, the same are public documents, public records, and as burdensome
       on the Plaintiff to locate as the Defendants.

Id. Mr. King alleges that as a pro se litigant, he does not have the ability to search and obtain

copies of the requested lawsuits, even if they are public records. Dkt. 44 at 2. He further alleges

that these documents are relevant to help him identify potential witnesses that can testify about the
widespread and long-standing custom to hold Geo Group, Inc. liable for their failure to protect

inmates from other inmates. Id.

       Request for Production Nos. 13-16 request information relating to another inmate,

Christopher Randall, including his conduct report history, a print out from the OIS of his criminal

history, and the investigative records/files for all incidents of violence and death he was accused

of committing or found to be responsible for. Dkt. 44-1 at 4-5. The defendants’ full response is:

       Objection, this request should be directed to Offender Christopher Randall as those
       records are personal to him or to the Indiana Department of Correction as the
       offender at issue is an offender of that entity, not of any named Defendant herein.
       As a further objection, the exchange of offender information about any offender to
       another offender creates a security risk in that correctional facility. Subject to and
       without waiving the objection, to the extent Plaintiff tenders to Defendants a signed
       authorization from Offender Randall permitting the disclosure of these documents
       to Plaintiff and secures authorization from the Court subsequent to a denial of the
       objection herein, said documents will be tendered to Plaintiff if the same exist in
       the custody or control of Defendant, The GEO Group, Inc.

Id. Mr. King alleges that the defendants’ objection that the request should be directed to Randall

is of no import as GEO Group, Inc. actually possess and has access to the requested documents.

He further notes that because Randall assaulted and stabbed him, there is no way Randall will sign

a release to him. Lastly, the records will show what the defendants knew about Randall and

whether they did their due diligence and investigated allegations about Randall prior to the assault,

which is critical to Mr. King’s deliberate indifference claim.

       Federal Rule of Civil Procedure 26(b)(1) provides that

       [p]arties may obtain discovery regarding any nonprivileged matter that is relevant to any
       party’s claim or defense and proportional to the needs of the case, considering the
       importance of the issues at stake in the action, the amount in controversy, the parties’
       relative access to relevant information, the parties’ resources, the importance of the
       discovery in resolving the issues, and whether the burden or expense of the proposed
       discovery outweighs its likely benefit. Information within this scope of discovery need not
       be admissible in evidence to be discoverable.
Fed. R. Civ. P. 26(b)(1). The scope of discovery is broad, and Mr. King has sufficient explained

why his requests are relevant to his claims in this action.

       The defendants failed to file a response to Mr. King’s motion to compel, and the time to

do so has passed. The Court generally expects responses to motions to compel, even those filed

by pro se litigants. The Court further notes if the defendants had security concerns about a

discovery request, they should have filed a motion for protective order instead of utterly failing to

turn over any documents and incorrectly asserting that the burden was on the plaintiff to seek

authorization from the Court. See Fed. R. Civ. P. 37(d)(2) (“Unacceptable Excuse for Failing to

Act. A failure described in Rule 37(d)(1)(A) is not excused on the ground that the discovery sought

was objectionable, unless the party failing to act has a pending motion for a protective order under

Rule 26(c).”).

       Mr. King’s first motion to compel, dkt. [44], is GRANTED. The defendants shall produce

all responsive, non-privileged documents responsive to Mr. King’s Request for Production Nos.

6, 13-16 by February 15, 2019. To the extent required, the defendants may file a motion for a

protective order or in-camera review as to any confidential documents. The defendants shall file

a notice of compliance within fourteen (14) days of the issuance of this Order.

       IT IS SO ORDERED.



       Date:       2/8/2019                          _______________________________
                                                      SARAH EVANS BARKER, JUDGE
                                                      United States District Court
                                                      Southern District of Indiana
Distribution:

JERMOND KING
121295
NEW CASTLE - CF
NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
1000 Van Nuys Road
NEW CASTLE, IN 47362

Electronically Registered Counsel
